ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_03_EN.txt.                     458 	




                                     Declaration of Judge Keith



                      1. I agree with the conclusions the Court reaches, essentially for the
                    reasons it gives. This declaration addresses one aspect of those reasons.

                       2. For nearly 90 years, the International Court of Justice and its prede-
                    cessor, the Permanent Court of International Justice, have had the power
                    to permit a State, not a party to the main proceeding before it, to inter-
                    vene in the proceeding if the State persuades the Court that it has “an
                    interest of a legal nature which may be affected by the decision in the
                    case” (Article 62 of the Statute). If permission is granted, the intervening
                    State is supplied with copies of the pleadings and may submit a written
                    statement to the Court and its observations in the oral proceedings, with
                    respect to the subject‑matter of the intervention (Rules of Court, Arti-
                    cle 85). Of the 15 requests that have been made in 12 cases since 1923, two
                    have been granted, one without objection and the other in part only.
                       3. Until today, the Court has not attempted to provide a definition or
                    an elaboration of the expression “an interest of a legal nature” as it appears
                    in Article 62 of the Statute. Rather, having considered the evidence and
                    submissions presented to it by the requesting State and the parties to the
                    main proceeding, it has determined whether “in concreto and in relation to
                    all the circumstances of a particular case” the requesting State has demon-
                    strated what it asserts including showing that its interest may be affected
                    (Land, Island and Maritime Dispute (El Salvador/Honduras), Application
                    for Permission to Intervene, Judgment, I.C.J. Reports 1990, pp. 117‑118,
                    para. 61).
                       4. There are, I think, good reasons for the Court’s practice to date of
                    keeping closely to the statutory test laid down in Article 62 and not
                    attempting to elaborate on a single phrase within that test. I begin with the
                    nature of the power which the Court exercises under Article 62. It is of
                    a preliminary, procedural, interlocutory character. In terms of its legal
                    or binding effect, it does no more than to allow (or not) the requesting
                    State to participate in the process. It involves the Court in making a future‑
                    looking, speculative assessment about the possible impact of the decision
                    in the main proceeding on the interest asserted by the requesting State.
                    That assessment is whether the decision “may”, not “will” or “is likely” to
                    affect that interest.


                       5. The principal features of the power of the Court to make its decision
                    in the main proceeding differ sharply from those of the Article 62 power.
                    The parties have much more extensive opportunities, in written and oral

                    42




5 CIJ1020.indb 80                                                                                    14/06/13 11:47

                    459 	      territorial and maritime dispute (decl. keith)

                    proceedings, to make their case and answer the case against them. They
                    must have given their consent in one form or other to the Court having
                    jurisdiction over the case. The Court makes a final decision on the merits
                    which is binding on the parties and without appeal. In the course of making
                    that decision, the Court determines the existence or not of rights under
                    law and whether those rights have been breached. That process of fact
                    finding will in general be backward looking. The party asserting a fact in
                    support of its case usually has the burden of establishing it on the balance
                    of probabilities — a standard which is plainly more demanding than that
                    stated in Article 62.
                       6. It is true that one of the differences in the elements to be found in
                    the two functions is that between a (legal) right and an interest of a legal
                    nature, but the two preceding paragraphs suggest that that difference has
                    a very small role. The problematic character of that difference is to be
                    seen in the definition which the Court gives to “an interest of a legal
                    nature” and the consequences it draws from the difference. The Court
                    defines today “an interest of a legal nature”, as opposed to an “estab-
                    lished right”, as “a real and concrete claim . . . based on law” (Judgment
                    on Application by Costa Rica, para. 26 ; Judgment on Application by
                    Honduras, para. 37). If the claim is based on law and is real and concrete,
                    is it not a claim of a right (or a liberty or a power) recognized by the law?
                    Is the Court drawing a real distinction?


                       7. The Court draws two consequences from its definition : an estab-
                    lished right has greater protection and the requirement of proof is not as
                    demanding in the case of an interest of a legal nature. But those conse-
                    quences are a result of the full range of contrasting features of the two
                    powers set out in paragraphs 4 and 5 above. They do not arise simply and
                    solely from any difference between an established right and an interest of
                    a legal nature.

                       8. The elusive character of the difference is further demonstrated by
                    the practice of States requesting permission to intervene. They do not
                    appear to find assistance in any such distinction. To take the two cases
                    being decided today, Costa Rica, at the outset of its Application, stated
                    that its “interests of a legal nature which could be affected by a decision
                    in this case are the sovereign rights and jurisdiction afforded to Costa Rica
                    under international law and claimed pursuant to its constitution” (empha-
                    sis added). It said essentially the same at the end of the proceedings in
                    answering a question from a judge. Similarly, as the Court records in the
                    Honduras case, that State, to demonstrate that it has an interest of a legal
                    nature, contends that it is entitled to claim sovereign rights and jurisdic-
                    tion over a certain maritime area (Judgment, paras. 16 and 18).

                      9. That close linking of interests of a legal nature to rights under inter-
                    national law has appeared from the outset to the present day :

                    43




5 CIJ1020.indb 82                                                                                   14/06/13 11:47

                    460 	       territorial and maritime dispute (decl. keith)

                    — In the S.S. “Wimbledon” case, Poland referred to “violations of the
                      rights and material advantages guaranteed to Poland by Article 380
                      of The Treaty of Versailles” ; it changed its request to one under Arti-
                      cle 63 and the Court accepted it (S.S. “Wimbledon”, Judgments, 1923,
                      P.C.I.J., Series A, No. 1 (Question of Intervention by Poland), p. 13).
                      
                    — In the Nuclear Tests cases, Fiji in its request having referred to the
                      claims made by Australia and New Zealand — respectively, that the
                      testing was not consistent with applicable rules of international law or
                      constituted a violation of New Zealand rights under international
                      law — contended that “[I]t will be evident from the facts set out above
                      that Fiji is affected by French conduct at least as much as [Australia]
                      New Zealand and that similar legal considerations affect its position.”
                      (I.C.J. Pleadings, Nuclear Tests (New Zealand v. France), Applica-
                      tion for Permission to Intervene Submitted by the Government of
                      Fiji, p. 91.) The Court did not rule on the substance of this request
                      (Nuclear Tests (New Zealand v. France), Application for Permission to
                      Intervene, Order of 20 December 1974, I.C.J. Reports 1974, p. 536.

                    — While Malta in the Tunisia/Libya case used the terms of Article 62 in
                      its request it at once defined its “interest of a legal nature” as rights
                      under the law :
                             “There can be no doubt that Malta’s interest in her continental
                          shelf boundaries is of a legal character since the continental shelf
                          rights of States are derived from law, as are also the principles and
                          rules on the basis of which such areas are to be defined and delimited.
                          In other words these rights are created and protected by law, and
                          the question of the proper spatial extent of the regions over which
                          they can be exercised by any given State is also a matter of law.”
                          (I.C.J. Pleadings, Continental Shelf (Tunisia/Libyan Arab Jama‑
                          hiriya), Application for Permission to Intervene by the Government
                          of the Republic of Malta, p. 258, para. 7.)
                    — Italy in its request in the Libya/Malta case under the heading l’intérêt
                      d’ordre juridique similarly referred to its rights and legal title, as it saw
                      them, in areas of continental shelf off its coast, the relevant areas
                      being within 400 nautical miles of the relevant coasts (I.C.J. Plead‑
                      ings, Continental Shelf (Libyan Arab Jamahiriya/Malta), Vol. II,
                      Application for Permission to Intervene, pp. 422‑424, paras. 6‑13).

                    — Nicaragua in the El Salvador/Honduras case stated two objects for its
                      intervention :
                             “First, generally to protect the legal rights of the Republic of Nica­
                          ragua in the Gulf of Fonseca and the adjacent maritime areas by all
                          legal means available.

                    44




5 CIJ1020.indb 84                                                                                     14/06/13 11:47

                    461 	       territorial and maritime dispute (decl. keith)

                             Secondly, to intervene in the proceedings in order to inform the
                          Court of the nature of the legal rights of Nicaragua which are in
                          issue in the dispute. This form of intervention would have the con-
                          servative purpose of seeking to ensure that the determinations of the
                          Chamber did not trench upon the legal rights and interests of the
                          Republic of Nicaragua, and Nicaragua intends to subject itself to
                          the binding effect of the decision to be given.” (Land, Island and
                          Maritime Frontier Dispute (El Salvador/Honduras : Nicaragua inter‑
                          vening), Application for Permission to Intervene by the Government
                          of Nicaragua, p. 4, paras. 5‑6.)
                    — In Cameroon v. Nigeria, Equatorial Guinea, again under a heading
                      using the terms of Article 62, recalled what the Court had said in its
                      judgment on preliminary objections in that case and continued by ref-
                      erence to the law :
                             “In fact, Equatorial Guinea has claimed an exclusive economic
                          zone and territorial sea under its own domestic law, in terms which
                          it believes consistent with its entitlements under international law.
                          The maritime area thus claimed would produce a boundary in the
                          north‑east corner of the Gulf of Guinea, based upon median line
                          principles, which would be both an exclusive economic zone bound-
                          ary and — in some circumstances — a territorial sea boundary with
                          Cameroon for a limited distance.” (Land and Maritime Boundary
                          between Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial
                          Guinea intervening), Application for Permission to Intervene by the
                          Government of Equatorial Guinea, pp. 6‑8.)
                         It further developed this position by reference to the detail of its
                         national law and said this :
                          “in accordance with its national law, Equatorial Guinea claims the
                          sovereign rights and jurisdiction which pertain to it under interna-
                          tional law up to the median line between Equatorial Guinea and
                          Nigeria on the one hand, and between Equatorial Guinea and Cam-
                          eroon on the other hand. It is these legal rights and interests which
                          Equatorial Guinea seeks to protect.” (Ibid., p. 8.)
                    — In the Request for an Examination of the Situation in Accordance with
                      Paragraph 63 of the Court’s Judgment of 20 December 1974 in the
                      Nuclear Tests (New Zealand v. France) Case, Australia, also under a
                      heading based on Article 62, began with two New Zealand claims :

                            “If, as New Zealand claims, the rights . . . are of an erga omnes
                          character in the sense described above, it necessarily follows that the
                          New Zealand claim against France puts in issue the rights of all
                          States, including Australia. Assuming that France is subject to the
                          corres­ponding erga omnes obligations invoked by New Zealand (a
                          matter which will fall to be determined by the Court at the merits

                    45




5 CIJ1020.indb 86                                                                                   14/06/13 11:47

                    462 	        territorial and maritime dispute (decl. keith)

                           stage of the proceedings), Australia, in common with New Zealand
                           and all other States, has — in the words of the Court in the Barcelona
                           Traction case — a ‘legal interest’ in their observance by France.

                              As indicated above, New Zealand argues that these obligations
                           ‘by their very nature, are owed to the whole of the international
                           community, and it makes no sense to conceive of them as sets of
                           obligations owed, on a bilateral basis, to each member of that com-
                           munity’. If so, it must follow that a decision by the Court on the
                           merits of the New Zealand claim would not be a decision as to bilat-
                           eral rights and obligations of France and New Zealand, capable of
                           being considered in isolation from identical bilateral rights and obli-
                           gations existing between France and every other member of the
                           international community.” (Request for an Examination of the Situ‑
                           ation in Accordance with Paragraph 63 of the Court’s Judgment of
                           20 December 1974 in the Nuclear Tests (New Zealand v. France)
                           Case, Application for Permission to Intervene under the Terms of
                           Article 62 of the Statute submitted by the Government of Australia,
                           p. 9, paras. 18‑19.)
                         Again the basis for the intervention is rights which Australia claims.
                         Its reference to “legal interest” from Barcelona Traction may be
                         noted — a reference relating to the capacity of a State to bring a claim
                         rather than to the substantive character of the right or interest, a mat-
                         ter apparently distinct from the “interest of a legal nature” to be
                         assessed in determining a request for intervention.


                         The Solomon Islands, the Federated States of Micronesia, the Mar-
                         shall Islands and Samoa made requests in similar terms, invoking Arti-
                         cle 63 as well as Article 62. On the latter, they comment that “disputes
                         about obligations owed erga omnes have an inherent unity . . .” (Request
                         for an Examination of the Situation in Accordance with Paragraph 63
                         of the Court’s Judgment of 20 December 1974 in the Nuclear Tests
                         (New Zealand v. France) Case : Application for Permission to Inter-
                         vene under Article 62 — Declaration of Intervention under Article 63
                         Submitted by the Government of Solomon Islands, p. 6, para. 19 ;
                         Application for Permission to Intervene under Article 62 — Declara-
                         tion of Intervention under Article 63 Submitted by the Government of
                         the Federated States of Micronesia, p. 6, para. 19 ; Application for
                         Permission to Intervene under Article 62 — Declaration of Interven-
                         tion under Article 63 Submitted by the Government of the Marshall
                         Islands, p. 6, para. 19 ; Application for Permission to Intervene under
                         Article 62 — Declaration of Intervention under Article 63 Submitted
                         by the Government of Samoa, p. 6, para. 19).
                         The Court did not rule on the five requests made in this case (Request
                         for an Examination of the Situation in Accordance with Paragraph 63

                    46




5 CIJ1020.indb 88                                                                                    14/06/13 11:47

                    463 	       territorial and maritime dispute (decl. keith)

                      of the Court’s Judgment of 20 December 1974 in the Nuclear Tests
                      (New Zealand v. France) Case, Order of 22 September 1995,
                      I.C.J. Reports 1995, pp. 306‑307, para. 67).
                    — In Sovereignty over Pulau Ligitan and Pulau Sipadan the Philippines
                      stated the following objects for its request :
                          “(a) First, to preserve and safeguard the historical and legal rights
                               of the Government of the Republic of the Philippines arising
                               from its claim to dominion and sovereignty over the territory
                               of North Borneo, to the extent that these rights are affected, or
                               may be affected, by a determination of the Court of the ques-
                               tion of sovereignty over Pulau Ligitan and Pulau Sipadan.


                            (b) Second, to intervene in the proceedings in order to inform the
                                Honourable Court of the nature and extent of the historical
                                and legal rights of the Republic of the Philippines which may
                                be affected by the Court’s decision.” (Sovereignty over Pulau
                                Ligitan and Pulau Sipadan (Indonesia/Malaysia), Application
                                for Permission to Intervene by the Government of the Philip-
                                pines, p. 4, para. 5.)
                       10. I now turn to the Court’s decisions on intervention under Article 62,
                    beginning with one of the two cases in which the application was granted.
                    In that case, Nicaragua was successful in respect of the legal régime of the
                    waters of the Gulf of Fonseca. Honduras was not opposed to that part of
                    its request, saying that a special legal régime was called for in terms of the
                    community of interest of the coastal states ; the Chamber of the Court,
                    noting that El Salvador had claimed by the time of the proceedings that
                    the waters were subject to a condominium of the three coastal states,
                    allowed the request for intervention in that respect (Land, Island and
                    Maritime Frontier Dispute (El Salvador/Honduras), Application for
                    Permission to Intervene, Judgment, I.C.J. Reports 1990, pp. 120‑122,
                    ­
                    paras. 69‑72). It did not however allow the Application in respect of mari-
                    time delimitation within the Gulf and outside it (ibid., pp. 123‑128,
                    paras. 74‑84). Those refusals are the significant findings for the purpose
                    of the present cases. Along with the other two failed delimitation inter-
                    vention requests (Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
                    Application for Permission to Intervene, Judgment, I.C.J. Reports 1981,
                    p. 20, para. 37 ; Continental Shelf (Libyan Arab Jamahiriya/Malta),
                    Application for Permission to Intervene, Judgment, I.C.J. Reports 1984,
                    pp. 26‑28, paras. 42‑43, 47), those refusals may be related to two common
                    features of the Court’s decisions in maritime delimitation cases. One was
                    recalled by the Chamber in its decision on Nicaragua’s request (Land,
                    Island and Maritime Frontier Dispute (El Salvador/Honduras), Applica‑
                    tion for Permission to Intervene, Judgment, I.C.J. Reports 1990, p. 124,
                    para. 77) : delimitations between two States, I would add by treaty as well
                    as by third‑party decision, often take account of the coasts of one or

                    47




5 CIJ1020.indb 90                                                                                    14/06/13 11:47

                    464 	       territorial and maritime dispute (decl. keith)

                     more States. The second feature is that the Court in drawing delimitation
                     lines takes care to ensure that they stop short of the rights or interests of
                     third States (e.g., Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
                     Judgment, I.C.J. Reports 1982, pp. 93‑94, para. 133 ; Continental Shelf
                     (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports 1985,
                     pp. 25‑28, paras. 21‑22 ; Maritime D ­ elimitation and Territorial Questions
                     between Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment,
                     I.C.J. Reports 2001, pp. 115‑117, paras. 250‑252 ; Land and Maritime
                     Boundary between Cameroon and Nigeria (Cameroon v. Nigeria : Equato‑
                    rial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 448,
                    paras. 306‑307 ; Territorial and Maritime Dispute between Nicaragua and
                    Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
                    I.C.J. Reports 2007 (II), pp. 756‑759, paras. 312‑319 ; Maritime Delimita‑
                    tion in the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports
                    2009, p. 131, para. 219). As this practice suggests, the parties do appear
                    to provide the Court with the necessary information about the interests of
                    third States. That information has sometimes indeed been invoked in
                    support of an objection to jurisdiction or admissibility based on the
                    ­
                    ­Monetary Gold principle ; see the submissions of Nigeria in Cam­eroon v.
                     Nigeria (I.C.J. Pleadings, Land and Maritime Boundary between Cam­
                     eroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea inter­
                     vening), Preliminary Objections of the Federal Republic of Nigeria,
                     paras. 4.1‑4.11, 8.11‑8.17) and of Nicaragua in El Salvador/Honduras
                     (I.C.J. Pleadings, Land, Island and Maritime Frontier Dispute (El Salva‑
                     dor/Honduras : Nicaragua intervening), Vol. III, pp. 737‑738, paras. 9‑12 ;
                     ibid., Vol. VI, pp. 3‑27).


                       11. The one successful application for intervention in respect of mari-
                    time delimitation was that by Equatorial Guinea in Land and Maritime
                    Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Applica‑
                    tion for Permission to Intervene, Order of 21 October 1999, I.C.J. Reports
                    1999 (II), p. 1029. Several features of that decision lessen its significance
                    for today’s cases : the Court in its jurisdictional judgment had suggested,
                    when rejecting a Monetary Gold argument, that certain third States may
                    wish to intervene (Land and Maritime Boundary between Cameroon
                    and Nigeria (Cameroon v. Nigeria), Preliminary Objections, Judgment,
                    I.C.J. Reports 1998, pp. 323‑324, paras. 115‑116) ; only one of them,
                    Equatorial Guinea, in fact applied to intervene ; that application was not
                    opposed and was accepted by way of an order, not a judgment, of the
                    Court ; and the Court, in the judgment in the main proceeding, said that
                    in fixing the maritime boundary it must ensure that it did not adopt any
                    position which might affect the rights of Equatorial Guinea and Sao
                    Tome and Principe (Land and Maritime Boundary between Cameroon and
                    Nigeria (Cameroon v. Nigeria : Equatorial Guinea intervening), Judgment,
                    I.C.J. Reports 2002, p. 421, para. 238). The latter State had not applied to
                    intervene and obtained exactly the same protection as the State that did

                    48




5 CIJ1020.indb 92                                                                                    14/06/13 11:47

                    465 	      territorial and maritime dispute (decl. keith)

                    apply ; and the Court refers to the “rights” and not to the “interests” of
                    the two States (I.C.J. Reports 2002, p. 421, para. 238).


                       12. In summary, I have three difficulties with the Court’s elaboration of
                    the distinction between “the rights in the case at hand” and “an interest of
                    a legal nature”. Those terms or concepts are being taken out of context.
                    The definition given to the second is problematic. And, to the extent that
                    it exists, the distinction does not appear to be useful in practice.

                                                                  (Signed) Kenneth Keith.




                    49




5 CIJ1020.indb 94                                                                                  14/06/13 11:47

